Title: To Thomas Jefferson from James Oldham, 25 August 1822
From: Oldham, James
To: Jefferson, Thomas


Dear Sir
University
August 25th 1822.
I have receivd 700 feet of good flooreing plank for you, but it is not all in Lengths as you wanted, the 18 ft Lengths is not to be had except it is of the roughest kind of lumber. the Lengths I have got are 12, 14, 16. ft to Wit 31 bords of 12 ft 51 do 14 ft 14 do of 16 feet. to lay a floore with bords that are shorter than the length of the room requires a little more labour in makeing the heding Joints which Should be groved together and the bords aranged thus [GRAPHIC IN MANUSCRIPT]With Grate Respect I am Sir your Obt SevtJ; Oldham$27–50c Price of the bords delivered.